DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims recites elements of:
a dual direction rate of approach monitor (DDRA) including a front rate of approach monitor (FRAM) and a rear rate of approach monitor (RRAM);
a plurality of front light detection and ranging (LiDAR) detectors connected to a front grill of the first vehicle at a position above a front license plate, wherein the plurality of front LiDAR detectors are each configured to detect whether there is a second vehicle in front of the first vehicle and, when the second vehicle is detected, measure a first set of consecutive distances to the second vehicle and transmit the first set of consecutive distances to the DDRA; 
a plurality of rear LiDAR detectors connected to a rear bumper of the first vehicle at a position below a rear license plate, wherein the plurality of rear LiDAR detectors are each configured to detect whether there is a third vehicle behind the first vehicle and, when a third vehicle is detected, measure a second set of consecutive distances to the third vehicle and transmit the second set of consecutive distances to the DDRA; 
wherein the dual direction rate of approach monitor is configured to receive the first set of consecutive distances and the second set of consecutive distances, transmit the first set of 
wherein the FRAM is configured to monitor and calculate in near-real time both a first distance, df of the second vehicle from the front grill of the first vehicle, and a front rate of approach, vr_f of the front grill of the first vehicle towards the second vehicle; Application No. 16/506,514 Reply to Office Action of September 29, 2021
wherein the RRAM is configured to monitor and calculate in near-real time both a second distance, dr, of the third vehicle from the rear bumper of the first vehicle, and a rear rate of approach, vr_r, of the third vehicle towards the rear bumper of the first vehicle;
an assistive braking processor configured to receive the front rate of approach calculation and rear rate of approach calculation in parallel and near-simultaneously from the FRAM and the RRAM, correlate the calculations, and generates a first braking signal;  
an assistive braking controller configured to receive the first braking signal and apply a first braking force to a brake pedal actuator when the front rate of approach of the first vehicle towards the second vehicle is greater than a first braking threshold, 
wherein the first braking force is based on both a remaining distance between the first vehicle and the second vehicle, and the rear rate of approach, vr_r of the third vehicle;
wherein the assistive braking processor is further configured to determine when the first vehicle cannot avoid an impact with the second vehicle and send a second braking signal to the assistive braking controller to increase the first braking force to a second braking force, greater than the first braking force, to minimize an impact with the second vehicle, and 
wherein the DDRA is further configured to send a bracing signal to a vehicle controller to brace the first vehicle in preparation for the impact with the second vehicle.

D’sa et al. is directed to A computer-implemented method for controlling a host vehicle relative to a first vehicle positioned immediately ahead of the host vehicle, including, detecting a second vehicle driving behind the host vehicle and in the same lane as the host vehicle. The method including detecting a braking operation initiated by the vehicle system of the host vehicle. The braking operation causes the host vehicle to decelerate based on an acceleration control rate in order to maintain a preceding headway reference distance with the first vehicle. The method includes, determining a relative rear headway distance between the host vehicle and the second vehicle with respect to a rear headway reference distance and modifying the acceleration control rate based on the relative rear headway distance and the rear headway reference distance. Further, the method includes controlling the vehicle system according to the modified acceleration control rate.
D'sa et al., however, does not teach claim elements of:
a dual direction rate of approach monitor (DDRA) including a front rate of approach monitor (FRAM) and a rear rate of approach monitor (RRAM);
a plurality of front light detection and ranging (LiDAR) detectors connected to a front grill of the first vehicle at a position above a front license plate, wherein the plurality of front LiDAR detectors are each configured to detect whether there is a second vehicle in front of the first vehicle and, when the second vehicle is detected, measure a first set of consecutive distances to the second vehicle and transmit the first set of consecutive distances to the DDRA; 
a plurality of rear LiDAR detectors connected to a rear bumper of the first vehicle at a position below a rear license plate, wherein the plurality of rear LiDAR detectors are each 
wherein the dual direction rate of approach monitor is configured to receive the first set of consecutive distances and the second set of consecutive distances, transmit the first set of consecutive distances to the FRAM and transmit the second set of consecutive distances to the RRAM, 
wherein the FRAM is configured to monitor and calculate in near-real time both a first distance, df of the second vehicle from the front grill of the first vehicle, and a front rate of approach, vr_f of the front grill of the first vehicle towards the second vehicle; Application No. 16/506,514 Reply to Office Action of September 29, 2021
wherein the RRAM is configured to monitor and calculate in near-real time both a second distance, dr, of the third vehicle from the rear bumper of the first vehicle, and a rear rate of approach, vr_r, of the third vehicle towards the rear bumper of the first vehicle;
an assistive braking processor configured to receive the front rate of approach calculation and rear rate of approach calculation in parallel and near-simultaneously from the FRAM and the RRAM, correlate the calculations, and generates a first braking signal;
wherein the assistive braking processor is further configured to determine when the first vehicle cannot avoid an impact with the second vehicle and send a second braking signal to the assistive braking controller to increase the first braking force to a second braking force, greater than the first braking force, to minimize an impact with the second vehicle, and 
wherein the DDRA is further configured to send a bracing signal to a vehicle controller to brace the first vehicle in preparation for the impact with the second vehicle.  

Massengill et al., however, does not teach claim elements of:
a dual direction rate of approach monitor (DDRA) including a front rate of approach monitor (FRAM) and a rear rate of approach monitor (RRAM);
a plurality of front light detection and ranging (LiDAR) detectors connected to a front grill of the first vehicle at a position above a front license plate, wherein the plurality of front LiDAR detectors are each configured to detect whether there is a second vehicle in front of the first vehicle and, when the second vehicle is detected, measure a first set of consecutive distances to the second vehicle and transmit the first set of consecutive distances to the DDRA; 
wherein the dual direction rate of approach monitor is configured to receive the first set of consecutive distances and the second set of consecutive distances, transmit the first set of consecutive distances to the FRAM and transmit the second set of consecutive distances to the RRAM, 

an assistive braking processor configured to receive the front rate of approach calculation and rear rate of approach calculation in parallel and near-simultaneously from the FRAM and the RRAM, correlate the calculations, and generates a first braking signal;  
an assistive braking controller configured to receive the first braking signal and apply a first braking force to a brake pedal actuator when the front rate of approach of the first vehicle towards the second vehicle is greater than a first braking threshold, 
wherein the first braking force is based on both a remaining distance between the first vehicle and the second vehicle, and the rear rate of approach, vr_r of the third vehicle;
wherein the assistive braking processor is further configured to determine when the first vehicle cannot avoid an impact with the second vehicle and send a second braking signal to the assistive braking controller to increase the first braking force to a second braking force, greater than the first braking force, to minimize an impact with the second vehicle, and 
wherein the DDRA is further configured to send a bracing signal to a vehicle controller to brace the first vehicle in preparation for the impact with the second vehicle.
 Application No. 16/506,514 Taylor is directed to a secure vehicle navigational system managing recorded vehicular and human movements transmitting encrypted communications between secure interconnected devices configured along road-ways within network-topology of two or more domains interconnected within a configured infrastructure communicating with a plurality of encrypted telemetry communication devices con figured within or attached to vehicular apparatus and humans, recording received and transmitted data-content between interconnected ecomm-devices 
Taylor, however, does not teach claim elements of:
a plurality of front light detection and ranging (LiDAR) detectors connected to a front grill of the first vehicle at a position above a front license plate, wherein the plurality of front LiDAR detectors are each configured to detect whether there is a second vehicle in front of the first vehicle and, when the second vehicle is detected, measure a first set of consecutive distances to the second vehicle and transmit the first set of consecutive distances to the DDRA; 
a plurality of rear LiDAR detectors connected to a rear bumper of the first vehicle at a position below a rear license plate, wherein the plurality of rear LiDAR detectors are each configured to detect whether there is a third vehicle behind the first vehicle and, when a third vehicle is detected, measure a second set of consecutive distances to the third vehicle and transmit the second set of consecutive distances to the DDRA; 
wherein the dual direction rate of approach monitor is configured to receive the first set of consecutive distances and the second set of consecutive distances, transmit the first set of consecutive distances to the FRAM and transmit the second set of consecutive distances to the RRAM, and

Anderson et al. is directed to one or more suspension systems of a vehicle may be used to mitigate motion sickness by limiting motion in one or more frequency ranges. In another embodiment, an active suspension may be integrated with an autonomous vehicle architecture. In yet another embodiment, the active suspension system of a vehicle may be used to induce motion in a vehicle. The vehicle may be used as a testbed for technical investigations and/or as a platform to enhance the enjoyment of video and/or audio by vehicle occupants. In some embodiments, the active suspensions system may be used to perform gestures as a means of communication with persons inside or outside the vehicle. In some embodiments, the active suspensions system may be used to generate haptic warnings to a vehicle operator or other persons in response to certain road situations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662